Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Telephone Interview 
Examined contacted Applicant’s representative and discussed with a proposed examiner’s amendments but however, Applicants could not decide in a timely manner. Upon a further review of the claims, a rejection under 35 USC 112 (a) has been warranted and thus the proposed examiner’s amendments that was discussed, have been withdrawn.

Status of the claims
Claims 13 and 15-16 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 15 recite “protein and polymer” composite layer. Polymer encompasses various polymeric compounds, as for example, proteins, nucleic acids, polysaccharides and various other compounds having multiple monomers and thus the recitation “protein and polymer” encompasses lower range of limitation (various protein) and a broader range of limitation (polymers as described above), which makes the composite layer confusing and vague and indefinite. As for example, same protein can be considered as a polymer and also as a protein and it is unclear how is the protein is different from the polymer as recited by the recitation “protein and polymer” composite layer. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13 and 15 recite “protein and polymer” composite layer. The term “protein” encompasses inordinately a large number of proteins with distinct structures and properties, as for example, an antibody, a lipoprotein, a nucleoprotein, a prion protein, histones, ribosomal proteins, glu-50 protein, whey acidic protein, enzymes, cell surface receptors, DNA-binding protein, soy protein, tubulin, keratin, myosin, tau protein, dystrophin, RNA binding proteins and so on. The term “Polymer” is even broader which encompasses various polymeric compounds, as for example, proteins, nucleic acids, polysaccharides and various other compounds and each of which further encompasses an inordinately a large number of distinct species as shown in the “proteins” example above. Therefore, as claimed the “protein and polymer composite layer” encompasses an inordinately a large number of structurally, functionally and patentably distinct composite layers provided by various permutation and combination of various structurally and functionally distinct proteins and structurally and functionally distinct polymers.
However, throughout the specification, the protein and polymer for the second encapsulated “protein and polymer composite later” is strictly limited to a mixture of BAS or HAS  and dextran. Throughout the specification, protein for the composite layer is strictly limited to BSA (bovine serum albumin) and the polysaccharide is strictly limited to polysaccharide dextran (page 11) and the composite is disclosed as covalently bound to the particle. Specification teaches protein/polymer layer covalently bound to the glass layer. Specification also teaches the the protein/polymer composite layer is permanently bound by heating the composition from atout 45 ͦC to about 85 ͦC (page 3) but however, other type of bonding has not been clearly described in the specification. Specification teaches coating process in which BSA and dextran is heated to 70 ͦC just prior to mixing it with sonicated magnetite particles and teaches that heating concentrated BSA solutions to temperature in excess of 58 ͦC is known to produce irreversible aggregates to BSA mediated by the formation of disulphide bonds and hydrogen bonding of beta sheets between individual BSA molecules (pages 12-15). Throughout the specification, there is not a single example of other composite composition a process of coating with the composition wherein as described above, the protein and polymer composite encompass an inordinately a large number of distinct compositions, for which the specification does not have a clear descriptive support with the scope as encompassed.
   Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).

A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  

The disclosure of only a single species of a protein and polymer composite mixture and a single process of coating first encapsulated magnetic core particle with the single composite composition cannot be considered representative of the inordinately a large number of distinct of protein and polymer composition and processes of providing coating with all the various composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 and 15-16 are rejected under 35 U.S.C. 103 as obvious over Jana et al (Chem. Mater. 2007, hereinafter “Jana”).
In regards to claim 13, Jana discloses a nonoparticle having  the structure

    PNG
    media_image1.png
    204
    550
    media_image1.png
    Greyscale

Jane discloses making nanomagnetic particles comprising: synthesis of iron oxide nanoparticles having various diameters including 10-30 nm (Abstract; page 5079, lines 12 of 2nd col.; page 5077, 1st col., lines 18-19); coating (encapsulating) the iron-oxide nanoparticle with a silica layer (e.g. AEAPS or other silane) (i.e. glass layer) (page 5076, line 27 of 1st co. to line 1 of 2nd col.), thus providing a first encapsulated magnetic core particle; and  binding to a targeting moiety (e.g. antibody, i.e. a protein) using NHS-PEG-NHS bifunctional polymer linker (page 5077, 2nd col.), thus producing a second encapsulated nanoparticle wherein the process encompasses encapsulating the first encapsulated nanoparticle with a protein and polymer (i.e. antibody and NHS-PEG-NHS polymer) composite layer. Thus, the process as described above, encompasses the process of encapsulating a magnetic particle with a glass layer to provide a first encapsulated nanoparticle (i.e. first encapsulated magnetic core particle) and encapsulating the first encapsulated magnetic core particle with a protein and polymer composite layer (i.e. antibody and NHS-PEG-NHS) to provide second encapsulated magnetic core particles. Moreover, Jana discloses using anti-h-IgG protein containing gold nanoparticle (i.e. nanoparticle having second encapsulated polymer and protein composite layer) for detection of h-IgG (page 5080, 2nd col., end paragraph) which obviously provides binding targeting moieties to the second encapsulated magnetic particle. Regarding step (e) after binding to target, utilizing various compounds including labeled secondary antibody for detection by binding is common and within the purview of one of ordinary skilled in the art.
Jana as described above discloses nanoparticle size of 10-30 nm (see abstract) but however, does not disclose a range of 30nm to 500 nm.
However, nanoparticle size of 30 nm touches 30nm of the claimed range of instant claim as claimed and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium).
In regards to claim 15, Jana discloses antibody and biotin conjugated nanoparticle and antibody is reactive to it cognate target and biotin specifically reacts with avidin or avidinylated target molecules. Moreover, Jana teaches that a variety of biochemicals could be conjugated covalently to the surface of the functionalized nanoparticles for biolabeling and biosensing applications and thus various biomolecules directed various target molecules of interest are obvious to one of ordinary skilled in the art. 
In regards to claim 16, since the basic concept of providing magnetic particle having conjugated binding partner has been disclosed, utilizing of magnetic particle for detection of various analytes including analytes in vitro would be considered obvious to one of ordinary skilled in the art and are within the purview of one of ordinary skilled in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15 and 16 of the amended claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3  of copending Application No. 16/096,209 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 15 and 16 are obvious from the disclosed process claims of claims 1-3 of the copending application.
The process of claim 1 of copending application encompass a step of binding target biomolecule to a targeted magnetic particle species and claim 2 of the copending application teaches the targeted magnetic particle comprises a magnetic core particle, a glass layer encapsulating the magnetic core particle and a protein/polymer composite layer bound to the glass layer and a targeting moiety that targets the biomolecule species of interest and comprises one member of a bioaffinity ligand pair bound to the protein/polymer composite layer. Claim 3 of the copending application teaches that the magnetic particle has a diameter ranging from about 30nm to about 300 nm wherein the 30-300nm lie within the range of 30-500 nm as claimed in claim 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) Therefore, the subject matter of the instant claims 15 and 16 are obvious from the disclosure of claims 1-3 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to argument
Applicant's arguments and amendments filed 06/22/2022 have been fully considered but however, Applicant’s arguments have been rendered moot in view of the new grounds of rejections as described in this office action necessitated by Applicant’s amendments.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641